Citation Nr: 9934008	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  98-15 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether the 20 percent disability evaluation initially 
assigned for postoperative right foot hammertoes with 
resections of metatarsal heads and excision of extensor 
tendons at digits 2-5, with arthritic changes, was 
appropriate.

2.  Entitlement to service connection for lumbar disc disease 
as secondary to the service-connected disability of 
postoperative right foot.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to May 
1971, including periods of time lost from April 1968 to 
December 1968 and from November 1969 to October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February and July 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in St. Louis, Missouri (RO) which, respectively, 
granted service connection for residuals of right foot hammer 
toe surgery (claimed as right foot fracture) at an assigned a 
10 percent disability rating, and denied entitlement to 
service connection for lumbar disc disease as secondary to 
the service-connected disability of postoperative right foot.  
In November 1998 the RO recharacterized the service-connected 
disability as postoperative right foot hammertoes with 
resections of metatarsal heads at digits 2-5, arthritic 
changes, excision of extensor tendons, and increased the 
rating to 20 percent.


REMAND

The veteran asserts that his service-connected postoperative 
right foot hammertoes with resections of metatarsal 
heads/extensor tendons at digits 2-5, with arthritic changes, 
is more disabling than is contemplated by the current 20 
percent rating.  He also contends that he contracted a lumbar 
spinal disc disease as a result of his right foot disorder.

As an initial matter, the Board finds the veteran's challenge 
to the disability rating of his service-connected right foot 
disorder to be well-grounded.  See Fenderson v. West, 12 Vet. 
App. 119, 125-126 (1999).  In addition, preliminary review of 
the claims file discloses a July 1998 letter from a private 
physician stating that the veteran had sought treatment for 
low back pain which "could be" related to his service 
connected disorder.  Also associated with the claims file is 
an August 1998 letter from a VA nurse stating that in her 
opinion the veteran had lower back radiculopathy related to 
his service-connected right foot disorder.  In consideration 
of this evidence the Board finds that the claim for service 
connection for a low back disorder secondary to the service-
connected right foot disorder also is well-grounded.  
Therefore, VA must assist the veteran to develop these 
claims.  See 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet, App. 78 (1990).

The letters cited above refer to a VA magnetic resonance 
imaging examination and other private and VA examinations, 
treatment and physical therapy provided to the veteran 
pertaining to one or both of the claims presented by this 
appeal.  The Board also notes that the claims file includes a 
September 1998 letter from a private orthotics and 
prosthetics clinic to which the veteran had apparently been 
referred by a VA medical facility, and the veteran's own 
November 1998 hearing testimony pertaining to 1975 or 1976 
and 1981 VA treatment for disorders that may relate to one or 
both of the claims at issue.  Although the claims file 
includes record release forms signed by the veteran, there is 
no explanation as to why none of the above-described VA and 
private medical treatment and examination records have been 
associated with the claims file or if the RO attempted to 
locate this and other possibly pertinent medical evidence.  
The RO should locate and associate all of these records with 
the claims file.

Also consistent with the duty to assist development of the 
well-grounded claims, the RO should afford the veteran with 
an orthopedic examination to determine the relationship, if 
any, between a lower back disorder and the service-connected 
right foot disorder, and to determine the current degree of 
disability of the service-connected right foot disorder.  See 
Caffrey v. Brown, 6 Vet. App. 377 (1994).

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

1.  The RO must conscientiously attempt 
to locate and associate with the claims 
file medical records of all private and 
VA examinations, treatments and therapy 
pertaining to the veteran's right foot 
and lower back disorders, including but 
not limited to records of examinations, 
treatments and therapy described in the 
three 1998 letters from health care 
providers and from the veteran's hearing 
testimony.

2.  The RO should then arrange for VA 
orthopedic and neurological examinations 
of the veteran's right foot and lower 
back by appropriate physicians.  The 
purpose of the right foot examination is 
to determine the nature and severity of 
the veteran's right foot disorder 
including the effects of this disorder 
upon the veteran's ordinary activity and 
function, particularly in the work place.  
The purpose of the lower back examination 
is to determine whether it is at least as 
likely as not that a low back disorder 
was caused by the service-connected right 
foot disorder or the extent, if any, to 
which the right foot disorder may have 
aggravated a lower back disorder.  All 
indicated studies must be conducted.  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiners in conjunction with the 
examinations.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings and provide a 
medical rationale for all conclusions.

3.  The RO must ensure that the 
aforementioned development is conducted 
and fully completed and implement 
corrective action, if necessary, before 
readjudicating the claims.

Thereafter, the RO should readjudicate the veteran's claims.  
If the RO denies the benefits sought on appeal, it should 
issue a supplemental statement of the case and provide the 
veteran with a reasonable time within which to respond.  The 
RO then should return the case to the Board for final 
appellate consideration.

The purpose of this REMAND is to obtain additional 
development, and the Board does not now intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



